



Exhibit 10.2


December 21, 2017


KBSII 445 South Figueroa, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attn: Hiep Diep


RE:    Loan No. 1003091; Request For Extension
Dear Sir or Madam,
Reference is made to that certain Loan Agreement, dated September 15, 2010,
entered into by and among KBSII 445 South Figueroa, LLC, a Delaware limited
liability company (“Borrower”), Wells Fargo Bank, National Association, as
administrative agent (“Administrative Agent”), for its benefit and for the
benefit of certain additional lenders (collectively, “Lenders”), and Lenders, as
amended by a letter agreement dated September 15, 2015, as further amended by a
Second Modification Agreement, dated as of September 23, 2016, and as further
amended by a letter agreement dated September 15, 2017 (as the same may be
amended, restated or replaced form time to time, the “Loan Agreement”), pursuant
to which Administrative Agent and Lenders previously made a loan to Borrower in
the principal amount of up to $119,300,000 (the “Loan”). Capitalized terms used
and not otherwise defined herein shall have the meanings given to them in the
Loan Agreement.
As of the date hereof, the “Maturity Date” of the Loan is January 12, 2018;
provided, however, Borrower has now requested an extension of the Maturity Date
to April 12, 2018. Administrative Agent and Lenders are willing to agree to the
extension of the Maturity Date in accordance with the following.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, Borrower, Administrative Agent and Lenders hereby
agree as follows:
1.
The effectiveness of this letter agreement (the “Letter Agreement”) is
conditioned on satisfaction of the following conditions:

a.
Administrative Agent shall have received a fully-executed original of this
Letter Agreement.

b.
Borrower shall have paid to Administrative Agent, for the ratable benefit of
Lenders, an extension fee in the amount of $119,300.

2.
Subject to the satisfaction of the conditions precedent in Section 1 above, the
defined term “Extended Maturity Date” in Section 1.1 of the Loan Agreement is
hereby deleted and replaced with the following:

“Extended Maturity Date – means April 12, 2018.”


1

--------------------------------------------------------------------------------





3.
Except as modified hereby, the Loan Agreement remains in full force and effect,
unmodified.

4.
This Letter Agreement may be executed in counterparts, each of which is an
original, and all of which, taken together, constitutes a single instrument.

If you are in agreement with the terms hereof, please countersign this Letter
Agreement in the space provided below.
Sincerely,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Lender
By:
/s/ Cole Zehnder

Name:
Cole Zehnder

Its:
Vice President



PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION,
as Lender
By:
/s/ Brian Sherlock

Name:
Brian Sherlock

Its:
V.P.



[Signatures Continue on Following Page]


2

--------------------------------------------------------------------------------





AGREED AND ACKNOWLEDGED:


“BORROWER”


KBSII 445 SOUTH FIGUEROA, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XV, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.
Chief Executive Officer




“GUARANTOR”


KBS REIT PROPERTIES II, LLC,
a Delaware limited liability company


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.
Chief Executive Officer




3